       Case 5:19-cv-01415-JKP-ESC Document 33 Filed 08/18/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


SYMON MANDAWALA,                                 §
                                                 §
                  Plaintiff,                     §                SA-19-CV-01415-JKP
                                                 §
vs.                                              §
                                                 §
BAPTIST SCHOOL OF HEALTH                         §
PROFESSIONS, ALL COUNTS;                         §
NORTHEAST BAPTIST HOSPITAL,                      §
COUNT 1, 2, AND 11; BLAIN                        §
HOLBROOK, COUNT 4, 5, 6 AND 11;                  §
NORTH CENTRAL BAPTIST                            §
HOSPITAL, ST. LUKES HOSPITAL,
BAPTIST MEDICAL CENTER,
RESOLUTE HOSPITAL, MISSION
TRAILS BAPTIST HOSPITAL, TENET,
NICK ELGIE,

                  Defendants.

                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s Motion for

Reconsideration and Strike Defendants’ Discovery Report/Case Management [#32]. By his

motion, Plaintiff (who is proceeding pro se) asks the Court to reconsider its order staying

discovery and other matters in this case until Defendant’s motion to dismiss has been decided

[#31]. The Court will deny the motion. Discovery in this case has been stayed for the reasons

explained in the Court’s previous order.

       Additionally, Plaintiff asks the Court to strike Defendant’s Rule 26 report. The Court

declines to do so. There is no reason to strike the report, as it is simply a report of Defendant’s

answers to questions posed by the Court and not a motion seeking any relief. The report merely

helps apprise the Court of the factual background and causes of action raised in this suit. Both

parties were ordered to respond to the Court’s questions.


                                                1
       Case 5:19-cv-01415-JKP-ESC Document 33 Filed 08/18/20 Page 2 of 2




       Finally, Plaintiff asks the Court to ensure that he is served with all court documents at his

P.O. Box. Plaintiff’s P.O. Box is the address on record with the Clerk. The Clerk is therefore

sending all filings to Plaintiff at this address. Defendant is instructed to use this address as well

for all documents that are served on Plaintiff but not filed with the Court.

       IT IS THEREFORE ORDERED that Plaintiff’s Motion for Reconsideration and Strike

Defendants’ Discovery Report/Case Management [#32] is DENIED.

       SIGNED this 18th day of August, 2020.




                                      ELIZABETH S. ("BETSY") CHESTNEY
                                      UNITED STATES MAGISTRATE JUDGE




                                                 2
